Citation Nr: 0936780	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-25 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hepatitis C.  

2.  Entitlement to service connection for arthritis.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The Veteran served on active duty from July 1962 to August 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted the Veteran pension 
benefits and denied his claims for service connection for 
hepatitis C, arthritis, and polyarthralgias.  The veteran 
only appealed the denial of the claims for service connection 
for hepatitis C and arthritis.  Accordingly, only those two 
issues are currently in appellate status.  

The case was remanded by the Board for additional evidentiary 
development in October 2007.  The requested development has 
been completed and the case is now ready for final appellate 
consideration.  

In September 2009, additional evidence was received from the 
Veteran via the RO.  The evidence consists of a statement by 
the Veteran and a copy of the report of his enlistment 
examination.  Although the evidence was not accompanied by a 
signed waiver of initial consideration of that evidence by 
the agency of original jurisdiction (AOJ), the Veteran is not 
prejudiced by the Board's proceeding with review of his 
appeal because that evidence is merely a duplicate of 
evidence that was previously of record.  See 38 C.F.R. 
§ 20.1304(c) (2008).  


FINDINGS OF FACT

1.  The greater weight of the evidence shows that the 
Veteran's hepatitis C virus infection was most likely related 
to the injection of illegal drugs after his military service 
and enhanced by alcohol use.  

2.  The greater weight of the evidence shows that any current 
arthritis did not have its origins in service and was not 
manifest within one year after the Veteran's separation from 
service.  


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection for 
hepatitis C.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2008).  

2.  The criteria are not met for service connection for 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Hepatitis C

The Veteran contends that he developed hepatitis C during 
service when he was inoculated through the use of air gun 
injectors.  He claims that, during the inoculations in shot 
lines, he remembers seeing servicemen with bloody arms, and 
that no one adequately cleaned the air guns after use.  

The Veteran's service treatment records do not reflect any 
complaint, history, or diagnosis of hepatitis C.  Private 
treatment records from a hospitalization in May and June 1998 
reflect a diagnosis of hepatitis C.  Subsequent VA clinic 
records also note that diagnosis and indicate that the 
Veteran refused treatment for his hepatitis C when it was 
offered initially; he was subsequently reportedly told that 
he had waited too long for the treatment to be beneficial.  
The Veteran has admitted to intravenous drug use after 
service, but has repeatedly stated that he did not share 
needles with other users; he has stated that he obtained 
needles in sealed packages from individuals who were taking 
insulin for diabetes.  He has also admitted to sexual contact 
during service, but stated that he did not use drugs at that 
time.  

The VA outpatient treatment records do not relate the 
Veteran's hepatitis to his military service.  Furthermore, 
with regard to the Veteran's contentions regarding vaccine 
injections by air gun, VA does not consider such inoculations 
by air gun as a risk factor for hepatitis C.  Veterans 
Benefits Administration (VBA), Director Bulletin, 211B (98-
110) (Nov. 30, 1998); VBA, Fast Letter 04-13 (June 29, 2004).  

The Veteran's own statements regarding the relationship 
between his current hepatitis C and service do not constitute 
competent evidence of the alleged nexus, since he does not 
have the medical expertise to render an opinion concerning 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

In April 2001, the Veteran underwent a VA compensation 
examination regarding his hepatitis.  The examiner noted the 
Veteran's history, as set forth above.  The examiner 
indicated that laboratory tests for hepatitis C antibody were 
negative.  However, further testing in January 2002 showed 
that serum HCV/PCR was positive.  In April 2002, the examiner 
submitted an addendum to her report, stating that it was more 
than likely that the Veteran acquired hepatitis C "during 
hypodermic drug use while in the service."  The Board 
discounts this medical opinion, since it appears to be based 
on facts that are not supported by the evidence - that the 
Veteran used intravenous drugs during service.  Moreover, it 
does not address his primary contention - that he contracted 
hepatitis C during service due to the air guns used for 
vaccinations.  

Because the evidence appeared to be conflicting as to whether 
the Veteran currently has hepatitis C, the Board remanded the 
case in October 2007 to obtain another examination and 
medical opinion.  A VA compensation examiner in April 2009 
discussed the epidemiology of hepatitis C, as well as all of 
the evidence of record in this case, in some detail.  She 
indicated that she could not determine whether contaminated 
vaccination injection equipment was used during the Veteran's 
service or whether there was any breakdown in infection 
control procedures in the course of those vaccinations.  The 
examiner opined, however, that, based on the evidence of 
record in this case and in the medical literature, it was 
most likely that the Veteran's hepatitis C virus infection 
was related to the injection of illegal drugs after his 
military service and enhanced by alcohol use.  

Weighing all of the evidence in this case, the claim for 
service connection for hepatitis C must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Arthritis

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis becomes manifest to a degree of 10 percent within 
1 year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 C.F.R. § 3.304(b).  A preexisting 
injury or disease is considered aggravated by military 
service where there is an increase in disability during 
service, absent a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).  

The Veteran contends that he had arthritis in his upper and 
lower back when he entered service and that it was aggravated 
by service.  The report of his enlistment examination in July 
1962 notes that an orthopedic consult was obtained.  Although 
x-rays reportedly revealed a possibility of arthritic changes 
in the sacroiliac joint, the consultant could find no 
symptomatic or objective evidence warranting the Veteran's 
rejection for service.  The records show that he was treated 
for muscle strain of the mid-back in December 1963.  In 
January 1964, the Veteran reported that he had had 
lumbosacral pain intermittently for the previous four years.  
Following x-rays which were reportedly negative, the 
examiner's impression was deep muscle spasm.  At the time of 
a repeat visit two days later, the examiner questioned 
whether the Veteran was malingering.  The Veteran indicated 
on the history portion of his separation examination in May 
1965 that he had no history of arthritis or rheumatism, and 
he did not report any current back or joint problems; no 
pertinent abnormal clinical findings were noted by the 
examiner, and no diagnosis of a back or joint disorder was 
listed.  

In April 2001, the Veteran reported to a VA compensation 
examiner that he had experienced generalized joint pain for 
many years.  He did not recall any specific injury during 
service, but stated that he had some back trouble while on 
active duty.  In 1998, he sustained a fracture of his left 
ankle and underwent an open reduction and internal fixation; 
in 1999, the hardware was removed.  The examiner's diagnoses 
included traumatic arthritis of the left ankle secondary to 
the fracture and generalized arthralgia due to systemic 
disorder.  The examiner did not indicate what the systemic 
disorder was.  

VA treatment records show that the Veteran was followed in 
the pain clinic beginning in 2001.  An MRI of the lumbar 
spine and pelvis in June 2002 reportedly showed Schmorl's 
nodes at T11-12 and L1-2 and mild generalized disc bulges 
from L3-4 to L5-S1.  There were also degenerative changes in 
the facets in those regions, as well as mild degenerative 
changes in both hips.  

In April 2009, a VA compensation examination was conducted.  
The examiner reviewed the Veteran's claims file, as well as 
the computerized x-ray files of his lumbar spine, left ankle, 
and right knee.  In addition to the findings noted above 
regarding the lower lumbar spine, the x-rays also showed 
degenerative joint disease of the left ankle and a small 
calcification in the anterior right knee joint.  The Veteran 
reported to the examiner that his low back pain began during 
service; he indicated that, because he had light duty, he got 
along fairly well during service.  After describing the 
clinical findings in detail, the examiner listed diagnoses of 
degenerative intervertebral disk disease of the lower lumbar 
spine with referred pain to the sacroiliac and hip areas, 
without evidence of radiculopathy or neuropathy; status post-
open reduction and internal fixation of the left ankle with 
minimal, if any, residual impairment; and normal knee 
examinations.  

Another VA compensation examination was conducted in June 
2009 by the same examiner who saw the Veteran in April 2009, 
to provide a medical opinion.  He again noted the Veteran's 
complaints of joint pain, including in his wrists.  And the 
examiner again reviewed the record.  Noting the Veteran's own 
report that he did well as a driver during service as far as 
his back was concerned and that he denied any back injury in 
service, and despite his report that he had continued to have 
back pain since his separation from service, the examiner 
concluded that it was at least as likely as not that the 
Veteran's current back condition was age-related and not due 
to his military activity.  The examiner similarly concluded 
that any current wrist or knee disorder was also age-related.  

First, the Board must determine whether the presumption of 
soundness at service entry applies to this Veteran.  At the 
time of his enlistment examination, he reported a history of 
back pain and was referred for an orthopedic consultation.  
Although x-rays reportedly revealed a possibility of 
arthritic changes in the sacroiliac joint, no abnormal 
clinical findings were noted and no diagnosis of a back 
disorder was assigned, and the Veteran was accepted for 
service.  Therefore, despite the notations on the report of 
the enlistment examination, the Board finds that the Veteran 
was in sound condition at that time.  38 U.S.C.A. §§ 1111, 
1132; 38 C.F.R. § 3.304(b).  

The service treatment records show that, at the time of the 
Veteran's separation examination, he specifically denied any 
history of arthritis or rheumatism or any other back 
complaints, and the examination was normal.  Although the 
service records show that he was treated for muscle strain or 
spasm on two occasions, they do not contain any definite 
evidence of arthritis or of any chronic back disorder during 
service.  There is no evidence of any other joint disorder 
during service.  

The Board recognizes that the Veteran is competent to comment 
on his symptoms during service and since his separation from 
service.  He is not competent to comment upon medical 
observations or to make medical diagnoses, however; such 
statements in this regard - by the Veteran, his 
representative, or others - are entitled to no probative 
weight.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Despite, the Veteran's report that he has experienced back 
pain since his separation from service, the Board accords 
greater weight to the VA physician's June 2009 opinion.  That 
examiner also considered the Veteran's own reported pain 
history during service and subsequently, and, based on all of 
the evidence, it was the examiner's opinion that the 
Veteran's current back disorder was related to his age, 
rather than to service.  

The Board observes that there is no medical evidence linking 
to service the Veteran's back disorder or arthritis in any 
other joints.  Moreover, some of the VA clinic examiners 
indicated that the Veteran's hepatitis C might be 
contributing to his joint pain.  

Considering all of the evidence, the Board finds that the 
record shows that the Veteran's current back disorder and any 
other arthritis was not incurred in service.  Further, the 
evidence does not show that arthritis was first manifest 
within one year after his separation from service.  
Therefore, service connection cannot be presumed.  
Accordingly, the criteria are not met for service connection.  

For the foregoing reasons, the claim for service connection 
for arthritis must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as the preponderance of the 
evidence is against the appellant's claim, that doctrine is 
not applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of an April 2001 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The required notice was provided before the adverse decision 
in July 2002.  Although the appellant has the right to 
content-complying notice and proper subsequent VA process, he 
has received that notice.  Moreover, the appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Also, in November 2007, the Appeals Management 
Center notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims and appeal.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2008).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded multiple VA compensation 
examinations, and VA treatment records covering the entire 
period of the appeal have been received.  Private treatment 
records dated since May 1998 have also been obtained.  But 
records of earlier private treatment are reportedly no longer 
available.  No further development action is necessary.  


ORDER

Service connection for hepatitis C is denied.  

Service connection for arthritis is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


